14 A.3d 1289 (2011)
205 N.J. 267
In the Matter of Duncan G. CAMERON, an Attorney at Law (Attorney No. XXXXXXXXX).
M-1091 September Term 2010, 067847
Supreme Court of New Jersey.
April 6, 2011.

ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule 1:20-3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension of DUNCAN G. CAMERON of PARAMUS, who was admitted to the bar of this State in 1991, and good cause appearing;
It is ORDERED that DUNCAN G. CAMERON is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that DUNCAN G. CAMERON be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that DUNCAN G. CAMERON comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
*1290 ORDERED that all funds, if any, currently existing or hereinafter deposited in all accounts maintained by DUNCAN G. CAMERON at TD Bank and in any other New Jersey financial institution maintained by respondent pursuant to Rule 1:21-6, be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.